Case 0:18-cv-61348-WPD Document 110 Entered on FLSD Docket 08/19/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                   CASE NO. 18-cv-61348- CIV-DIMITROULEAS
   SUSAN GOLDSTEIN

        Plaintiff,

   v.

   MSC CRUISES, S.A.,

        Defendant.
   __________________________________/


                ORDER DENYING MOTIONS FOR SUMMARY JUDGMENT

          THIS CAUSE is before the Court upon Defendant MSC Cruises, S.A. (“Defendant”)’s

   Motion for Summary Judgment [DE 89] and Plaintiff Susan Goldstein (“Plaintiff”)’s Motion for

   Partial Summary Judgment [DE 90]. The Court has carefully considered the Motions, Responses

   [DE’s 97, 98], Replies [DE’s 99, 100], the statements of material facts, exhibits and affidavits

   filed in the record, and is otherwise fully advised in the premises.

          I.         Standard of Review

          Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows that

   there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). The movant bears “the stringent burden of establishing the

   absence of a genuine issue of material fact.” Suave v. Lamberti, 597 F. Supp. 2d 1312, 1315

   (S.D. Fla. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

           “A fact is material for the purposes of summary judgment only if it might affect the

   outcome of the suit under the governing law.” Kerr v. McDonald’s Corp., 427 F.3d 947, 951

   (11th Cir. 2005) (internal quotations omitted). Furthermore, “[a]n issue [of material fact] is not
Case 0:18-cv-61348-WPD Document 110 Entered on FLSD Docket 08/19/2019 Page 2 of 3



   ‘genuine’ if it is unsupported by the evidence or is created by evidence that is ‘merely colorable’

   or ‘not significantly probative.’” Flamingo S. Beach I Condo. Ass’n, Inc. v. Selective Ins. Co. of

   Southeast, 492 F. App’x 16, 26 (11th Cir. 2013) (quoting Anderson v. Liberty Lobby, Inc., 477

   U.S. 242, 249–50 (1986)). “A mere scintilla of evidence in support of the nonmoving party’s

   position is insufficient to defeat a motion for summary judgment; there must be evidence from

   which a jury could reasonably find for the non-moving party.” Id. at 26-27 (citing Anderson, 477

   U.S. at 252). Accordingly, if the moving party shows “that, on all the essential elements of its

   case on which it bears the burden of proof at trial, no reasonable jury could find for the

   nonmoving party” then “it is entitled to summary judgment unless the nonmoving party, in

   response, comes forward with significant, probative evidence demonstrating the existence of a

   triable issue of fact.” Rich v. Sec’y, Fla. Dept. of Corr., 716 F.3d 525, 530 (11th Cir. 2013)

   (citation omitted).

          II.     Discussion

          In this action, Plaintiff sues Defendant for negligence under maritime law, arising from a

   slip/trip and fall accident that allegedly occurred while Plaintiff was a passenger on Defendant’s

   cruise ship, the MSC Divina.

          “Under maritime law, the owner of a ship in navigable waters owes passengers a ‘duty of

   reasonable care’ under the circumstances.” Sorrels v. NCL (Bahamas) Ltd., 796 F.3d 1275, 1279

   (11th Cir. 2015) (citation omitted). To prevail on her negligence claim against Defendant under

   maritime law, Plaintiff must establish the following: “(1) the defendant had a duty to protect the

   plaintiff from a particular injury; (2) the defendant breached that duty; (3) the breach actually

   and proximately caused the plaintiff's injury; and (4) the plaintiff suffered actual harm.” Franza

   v. Royal Caribbean Cruises, Ltd., 772 F.3d 1225, 1253 (11th Cir. 2014).” Further, in the
Case 0:18-cv-61348-WPD Document 110 Entered on FLSD Docket 08/19/2019 Page 3 of 3



   Eleventh Circuit, “the maritime standard of reasonable care usually requires that the cruise ship

   operator have actual or constructive knowledge of the risk-creating condition.” Sorrels, 796 F.3d

   at 1286.

          The Court, having carefully reviewed the evidence presented in the record and the

   argument of counsel, finds that there are genuine issues of material facts as to the cause of the

   alleged wetness on the area of the floor where the Plaintiff allegedly slipped or tripped and fell,

   as well as genuine issues of material facts regarding whether Defendant knew or should have

   known of the allegedly dangerous condition. Accordingly, these disputed issues of material fact

   must be determined by a jury and the summary judgment motions must be denied.

          III. Conclusion

          Based upon the foregoing, it is hereby ORDERED AND ADJUDGED as follows:

          1. Defendant’s Motion for Summary Judgment [DE 89] is DENIED.

          2. Plaintiff’s Motion for Partial Summary Judgment [DE 90] is DENIED.

          3. The parties are reminded that their Joint Pretrial Stipulation is due by August 23,

              2019.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 16th day of August, 2019.




   Copies furnished to:
   Counsel of Record
